                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


TRAVIS STEED,

       Petitioner,

v.                                                                    No. 1:18-cv-01202-JDB-jay

JONATHAN LEBO,

       Respondent.


                             ORDER DISMISSING PETITION,
                       DENYING CERTIFICATE OF APPEALABILITY,
                                       AND
                     DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

       Petitioner, Travis Steed, filed an amended pro se habeas corpus petition (the “Amended

Petition”) pursuant to 28 U.S.C. § 2254. (Docket Entry (“D.E.”) 9.) On May 13, 2021, the Court

ordered Petitioner to file a second amended petition within twenty-eight days of entry of the order

because the Amended Petition did not state supporting facts for the claims asserted. (D.E. 12.)

Although he was warned that failure to comply with the order would result in dismissal, without

further notice, of the Amended Petition and the case pursuant to Federal Rule of Civil Procedure

41(b), he did not file a second amended petition and the time for doing so has passed. The

Amended Petition and the case are therefore DISMISSED for Steed’s failure to comply with the

Court’s order and for lack of prosecution.

       A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should
have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

dismiss the Amended Petition. Because any appeal by Petitioner does not deserve attention, the

Court DENIES a COA.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED. 1

        IT IS SO ORDERED this 21st day of June 2021.

                                                s/ J. DANIEL BREEN
                                                UNITED STATES DISTRICT JUDGE

        1
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court of
Appeals within thirty days.
                                                     2
